ORDER
PER CURIAM.
Suren Chaganti appeals from the judgment dismissing with prejudice his claims against First Bank and AT, Inc. arising from a loan, on which Chaganti was a personal guarantor, for the purchase of real property. He also appeals from various rulings by the trial court in his statutory redemption proceeding to recover the property, which was sold to First Bank at a foreclosure sale stemming from default on the loan. Chaganti argues that the trial court erred in dismissing his petition for failure to state a claim and as barred by the compulsory counterclaim rule, erred in denying his motion for leave to file an amended complaint out of time, erred in refusing to grant him additional time in which to redeem, erred in its computation of the redemption price and erred in ordering the redemption bond paid out in full to First Bank. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).